Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Karen Sue Pool, Appellant                            Appeal from the County Court at Law of
                                                     Lamar County, Texas (Tr. Ct. No. 91124).
No. 06-22-00041-CV          v.                       Memorandum Opinion delivered by Justice
                                                     van Cleef, Chief Justice Morriss and Justice
Marcus Ray Pool, Appellee                            Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We note that the appellant, Karen Sue Pool, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                     RENDERED NOVEMBER 16, 2022
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk